— Order unanimously affirmed, with costs. Memorandum: Except in the most compelling circumstances, which are not present in this case, the parties to a matrimonial action should not waste their assets and court’s time seeking review of an order of temporary alimony (see Sterlace v Sterlace, 63 AD2d 450, 453). A prompt trial is the most effective means to resolve any claimed inequities in temporary alimony awards (see Chernofsky v Chernofsky, 90 AD2d 765; Hahn v Hahn, 65 AD2d 782; Steinfink v Steinfink, 65 AD2d 621). (Appeal from order of Supreme Court, Erie County, Cook, J. — temporary maintenance and child support.) Present — Doerr, J. P., Boomer, Green,
O’Donnell and Schnepp, JJ.